           Case 3:20-cv-03698-WHO Document 37 Filed 12/08/20 Page 1 of 5




 1   GUTRIDE SAFIER LLP
       Seth A. Safier (Bar No. 197427)
 2     Marie A. McCrary (Bar No. 262670)
     100 Pine Street, Suite 1250
 3   San Francisco, CA 94111
     Telephone:     (415) 639-9090
 4   Facsimile:     (415) 449-6469
 5   Attorneys for Plaintiffs
 6
     SINGER CASHMAN LLP
 7     Adam S. Cashman (Bar No. 255063)
       acashman@singercashman.com
 8     Doug Tilley (Bar No. 265997)
       dtilley@singercashman.com
 9   601 Montgomery Street, Suite 1950
     San Francisco, CA 94111
10   Telephone:    (415) 500-6080
     Facsimile:    (415) 500-6080
11
     Attorneys for Eventbrite, Inc.
12
                                      UNITED STATES DISTRICT COURT
13
                                 NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN FRANCISCO DIVISION
15
16
     SHERRI SNOW and LINDA CONNER, as                      CASE NO. 3:20-CV-03698-WHO
17   individuals, on behalf of themselves, the
18   general public and those similarly situated,
                                                           STIPULATION AND PROPOSED
19                  Plaintiffs,                            ORDER RE: DISCOVERY AND
     v.                                                    BRIEFING SCHEDULE RE:
20
     EVENTBRITE, INC.,                                     DEFENDANT EVENTBRITE, INC.’S
21                                                         SECOND MOTION TO COMPEL
22                  Defendant.                             ARBITRATION
                                                           [Civil L.R. 6-1(b), 6-2]
23
                                                           Complaint Filed: June 4, 2020
24

25

26




27

28
                                                          -1-
     STIPULATION AND PROPOSED ORDER RE: DISCOVERY AND BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
            Case 3:20-cv-03698-WHO Document 37 Filed 12/08/20 Page 2 of 5




 1           Pursuant to Civil L.R. 6-1(b) and 6-2, Plaintiffs Sherri Snow and Linda Conner (collectively,

 2   “Plaintiffs”) and Defendant Eventbrite, Inc. (“Eventbrite” and, together with Plaintiffs, the “Parties”),

 3   through their undersigned counsel, hereby stipulate and agree as follows regarding discovery and the

 4   corresponding briefing schedule regarding Eventbrite’s Second Motion to Compel Arbitration:

 5           WHEREAS, Plaintiffs initiated this action on June 4, 2020 (see Dkt. No. 1);

 6           WHEREAS, on June 9, 2020, Eventbrite agreed to accept service electronically, in exchange

 7   for a 30 day extension of time to respond to that Complaint;

 8           WHEREAS, on July 28, 2020, the Parties submitted a stipulation in which (a) Eventbrite

 9   advised of its intent to file a motion to compel arbitration of Plaintiffs’ claims; (b) the Parties agreed

10   that Plaintiffs would receive specified arbitration-related discovery; (c) the Parties proposed a

11   briefing and hearing schedule for Eventbrite’s motion to compel arbitration; and (d) the Parties

12   proposed a schedule for Eventbrite to respond to the Complaint in the event its motion to compel

13   arbitration was denied (see Dkt. No. 12);

14   WHEREAS, on August 10, 2020, the Court modified and entered the Parties’ stipulation (see 15

     Dkt. No. 16);
16           WHEREAS, on August 31, 2020, Eventbrite filed its motion to compel arbitration (see Dkt.

17   No. 18);
18           WHEREAS, on October 19, 2020, the Court denied Eventbrite’s motion to compel arbitration

19   (see Dkt. No. 22);

20           WHEREAS, on October 30, 2020, Eventbrite informed Plaintiff of its intention to file a

21   renewed motion to compel arbitration and Plaintiff agreed to a seven-day extention of Eventbrite’s

22   deadline to respond to the Complaint while the Parties met and conferred on Evenbrite’s motion;

23   WHEREAS, on November 2, 2020, the Court entered the Parties’ stipulation (see Dkt. No. 24
     24);
25           WHEREAS, on November 16, 2020, Eventbrite filed its second motion to compel arbitration

26   (see Dkt. No. 27);

27

28
                                                          -1-
     STIPULATION AND PROPOSED ORDER RE: DISCOVERY AND BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
            Case 3:20-cv-03698-WHO Document 37 Filed 12/08/20 Page 3 of 5




 1           WHEREAS, on November 25, 2020, in light of the Thanksgiving holiday, the Parties agreed

 2   to a seven-day extension of both Plaintiffs’ deadline to file an opposition to Eventbrite’s Second

 3   Motion to Compel Arbitration and Eventbrite’s deadline to file a reply in support of its Second

 4   Motion to Compel Arbitration;

 5   WHEREAS, on November 30, 2020, the Court entered the Parties’ stipulation (see Dkt. No. 6

     33);
 7           WHEREAS, on December 1, 2020, Plaintiffs served a second set of arbitration-related

 8   Requests for Production and Interrogatories, as well as a Notice of Deposition for Nick Popoff

 9   (Plaintiffs’ “Second Arbitration Discovery Requests”);
10           WHEREAS, Eventbrite contends that Plaintiffs are not entitled to any further arbitration

11   discovery;

12           WHEREAS, the Parties met and conferred concerning Plaintiffs’ Second Arbitration

13   Discovery Requests and, as memorialized in counsel’s email of approximately 4:23 p.m. on

14   December 7, 2020 (the “Email Agreement”), reached agreement regarding the scope of such

15   discovery and, to accommodate said discovery, to modify the briefing schedule on Eventbrite’s

16   Second Motion to Compel Arbitration; and

17           WHEREAS, there is currently no trial date set, nor are there any other case deadlines

18   calendared, so the Parties do not anticipate that this extension would have a significant impact on the

19   case calendar.

20           THEREFORE, it is hereby stipulated and agreed as follows:

21                1. Eventbrite will respond to Plaintiffs’ Request for Production of Documents, including

22                    the corresponding production of documents, as modified by and subject to the Email

23                    Agreement, by January 15, 2021.

24                2. Plaintiff will respond to Plaintiffs’ Interrogatories, subject to the Email Agreement, by

25                January 15, 2021.
26                3. Unless otherwise agreed between the Parties, Plaintiff will conduct the deposition of

27                    Nick Popoff on or before February 15, 2021. That deposition shall be limited to 3.5

28
                                                          -1-
     STIPULATION AND PROPOSED ORDER RE: DISCOVERY AND BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
          Case 3:20-cv-03698-WHO Document 37 Filed 12/08/20 Page 4 of 5




 1                  hours on the record. Plaintiffs may petition the Court for leave for additional time,

 2                  upon a showing of good cause. Eventbrite may oppose any such petition.

 3              4. Plaintiffs’ deadline to respond to Eventbrite’s Second Motion to Compel Arbitration

 4                  shall be extended to March 15, 2021.

 5              5. Eventbrite’s deadline to file a reply in support of its Second Motion to Compel

 6                  Arbitration shall be extended to April 15, 2021.

 7

 8    Respectfully submitted,

 9

10   Date: December 7, 2020                      GUTRIDE SAFIER LLP
11                                               By: /s/ Marie A. McCrary
12                                                   Seth A. Safier
                                                     Marie A. McCrary
13                                                   Attorneys for Plaintiffs

14

15   Date: December 7, 2020                      SINGER CASHMAN LLP

16                                               By: /s/ Adam S. Cashman
                                                     Adam S. Cashman
17                                                   Doug Tilley
18                                                   Attorneys for Eventbrite, Inc.
19
     PURSUANT TO STIPULATION, IT IS SO ORDERED. The motion shall be heard on May 5, 2021
     at 2 p.m.
20

21   Dated:December 8, 2020
                                                           HON. WILLIAM H. ORRICK
22                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28
                                                          -1-
     STIPULATION AND PROPOSED ORDER RE: DISCOVERY AND BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
           Case 3:20-cv-03698-WHO Document 37 Filed 12/08/20 Page 5 of 5




 1                      ATTESTATION PURSUANT TO LOCAL RULE 5-1(I)(3)

 2          I, Marie A. McCrary, am the ECF user whose identification and password are being used to

 3   file this Stipulation re: Discovery and to Extend the Briefing Schedule re: Eventbrite’s Second

 4   Motion to Compel Arbitration. In compliance with L.R. 5-1(i)(3), I hereby attest that Defendant’s

 5   counsel, Adam S. Cashman, concurs in this filing.

 6
 7   Dated: December 7, 2020                       By:    /s/ Marie A. McCrary
 8                                                       Marie A. McCrary

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                          -1-
     STIPULATION AND PROPOSED ORDER RE: DISCOVERY AND BRIEFING SCHEDULE RE: DEFENDANT EVENTBRITE, INC.’S SECOND
                                           MOTION TO COMPEL ARBITRATION
                                              CASE NO. 3:20-CV-03698-WHO
